EXHIBIT 10.6
EXECUTION COPY


FIFTH WAIVER
TO RESTRUCTURING SUPPORT AGREEMENT
Fifth Waiver to Restructuring Support Agreement (this “Waiver”), dated as of
June 23, 2016, to that certain Restructuring Support Agreement made and entered
into as of January 10, 2016, as amended by the First Amendment to Restructuring
Support Agreement, dated as of February 25, 2016, the Second Amendment to
Restructuring Support Agreement, dated as of March 28, 2016, the Third Amendment
to Restructuring Support Agreement, dated as of April 26, 2016, and the Fourth
Waiver to Restructuring Support Agreement, dated as of June 10, 2016 (the
“Restructuring Support Agreement”), by and among (i) the parties signatory
thereto which are lenders under the First Lien Credit Agreement (each such party
a “Consenting Lender”, and collectively, the “Consenting Lenders”), (ii) Arch
Coal, Inc., a Delaware corporation (“Arch Coal”), and (iii) each of the
subsidiaries of Arch Coal signatory thereto (collectively with Arch Coal, the
“Company”). Capitalized terms used in this Waiver and not otherwise defined
shall have the meanings set forth in the Restructuring Support Agreement.
RECITALS
WHEREAS, Arch Coal, the other guarantors party thereto, the lenders party
thereto (including the Consenting Lenders) and Wilmington Trust, National
Association, as successor term loan administrative agent and successor
collateral agent under the First Lien Credit Agreement (the “First Lien Agent”)
have entered into the First Lien Credit Agreement;
WHEREAS, pursuant to the Restructuring Support Agreement, the Parties thereto
agreed to support a Restructuring that is to be implemented through the Plan;
WHEREAS, the Company has requested a limited waiver of certain Consenting Lender
Termination Events under Section 5.02(g) of the Restructuring Support Agreement;
and
WHEREAS, the parties hereto have agreed to provide a limited waiver of such
Consenting Lender Termination Events.
AGREEMENT
NOW THEREFORE, for and in consideration of the foregoing recitals and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1.    Limited Waivers of Consenting Lender Termination Events. Effective
as of the Waiver Effective Date (as defined below), the Consenting Lenders party
hereto hereby waive the following:
(a)    Any Consenting Lender Termination Event set forth in Section 5.02(g)(iii)
of the Restructuring Support Agreement solely to the extent arising out of the
failure of the Company to obtain, prior to ninety (90) days after the Petition
Date, entry of the RSA Assumption Order by the Bankruptcy Court; provided that
it shall be a Consenting Lender Termination Event if the


    

--------------------------------------------------------------------------------





Company fails to obtain, prior to July 7, 2016 or such later date as may be
agreed to in writing by the Majority Consenting Lenders, entry of the RSA
Assumption Order, in form and substance reasonably satisfactory to the Majority
Consenting Lenders and otherwise in accordance with the Restructuring Support
Agreement; and
(b)    Any Consenting Lender Termination Event set forth in Section 5.02(g)(vi)
of the Restructuring Support Agreement solely to the extent arising out of the
failure of the Company to obtain, no later than ninety (90) days after the
filing of the Plan, approval of the Disclosure Statement; provided that it shall
be a Consenting Lender Termination Event if the Company fails to obtain, prior
to July 7, 2016 or such later date as may be agreed to in writing by the
Majority Consenting Lenders, Bankruptcy Court approval of the Disclosure
Statement.
SECTION 2.    Compliance with Restructuring Support Agreement. As of the Waiver
Effective Date, each of the parties hereto represents and warrants, severally
and not jointly, to each other party that (i) it is in compliance with all of
the terms and provisions set forth in the Restructuring Support Agreement (as
modified by this Waiver) and (ii) no material breach has occurred and is
continuing under the Restructuring Support Agreement.
SECTION 3.    Effect of Waiver on the Restructuring Support Agreement. Except as
specifically waived hereby, the terms and provisions of the Restructuring
Support Agreement are in all other respects ratified and confirmed and remain in
full force and effect without modification or limitation. No reference to this
Waiver need be made in any notice, writing or other communication relating to
the Restructuring Support Agreement, and any such reference to the Restructuring
Support Agreement shall be deemed a reference thereto as modified by this
Waiver. This Waiver shall be limited precisely as written and, except as
expressly provided herein, shall not be deemed or construed (i) to be a consent
granted pursuant to, or a waiver (except for the specific waivers set forth
above), modification or forbearance of, any term or condition of the
Restructuring Support Agreement, any of the instruments or agreements referred
to therein or a waiver of any breach under the Restructuring Support Agreement,
whether or not known to the First Lien Agent or any of the Consenting Lenders,
or (ii) to prejudice any right or remedy which the First Lien Agent, any
Consenting Lender or the Company may now have or have in the future under or in
connection with the Restructuring Support Agreement, or any of the instruments
or agreements referred to therein, as applicable.
SECTION 4.    Effectiveness of This Waiver. This Waiver shall become effective
and binding on each Party on the date (such date, the “Waiver Effective Date”)
counsel to the parties hereto have received signature pages hereto signed by the
Consenting Lenders constituting Majority Consenting Lenders.
SECTION 5.    Governing Law. THIS WAIVER SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT
TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE (WHETHER OF THE STATE OF NEW
YORK OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.


2
    

--------------------------------------------------------------------------------





SECTION 6.    Counterparts; Electronic Execution. This Waiver may be executed
and delivered in any number of counterparts, each of which, when executed and
delivered, shall be deemed an original, and all of which together shall
constitute the same agreement. Delivery of an executed copy of this Waiver shall
be deemed to be a certification by each person executing this Waiver on behalf
of a party hereto that such person and party hereto has been duly authorized and
empowered to execute and deliver this Waiver and each other party hereto may
rely on such certification. Delivery of any executed signature page of this
Waiver by telecopier, facsimile or electronic mail shall be as effective as
delivery of a manually executed signature page of this Waiver.
SECTION 7.    Reference to Restructuring Support Agreement. All references to
the “Restructuring Support Agreement”, “hereunder”, “hereof” or words of like
import in the Restructuring Support Agreement shall mean and be a reference to
the Restructuring Support Agreement as modified hereby and as may in the future
be amended, restated, supplemented or modified from time to time.
SECTION 8.    Breach of Waiver. This Waiver shall be part of the Restructuring
Support Agreement and a breach of any representation, warranty or covenant
herein shall constitute a breach under the Restructuring Support Agreement,
without the giving of notice or the passage of time.
[Remainder of page intentionally left blank
Signatures on next page].




3
    

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, have
executed and delivered this Fifth Waiver to Restructuring Support Agreement as
of the date hereof.




Acknowledged and agreed:
ARCH COAL INC., on behalf of itself and each of the Guarantors


By:
/s/ Robert G. Jones
 
Name: Robert G. Jones
 
Title: Senior Vice President-Law, General Counsel & Secretary





[Signature Page to Fifth Waiver to Restructuring Support Agreement]


    
    